Name: Commission Regulation (EC) NoÃ 540/2008 of 16Ã June 2008 amending Annex II to Regulation (EC) NoÃ 336/2006 of the European Parliament and of the Council on the implementation of the International Safety Management (ISM) Code within the Community, as regards format of forms
 Type: Regulation
 Subject Matter: United Nations;  transport policy;  maritime and inland waterway transport;  deterioration of the environment;  environmental policy
 Date Published: nan

 17.6.2008 EN Official Journal of the European Union L 157/15 COMMISSION REGULATION (EC) No 540/2008 of 16 June 2008 amending Annex II to Regulation (EC) No 336/2006 of the European Parliament and of the Council on the implementation of the International Safety Management (ISM) Code within the Community, as regards format of forms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 336/2006 of the European Parliament and of the Council of 15 February 2006 on the implementation of the International Safety Management Code within the Community and repealing Council Regulation (EC) No 3051/95 (1), and in particular Article 11(2) thereof, Whereas: (1) The ISM Code was amended by the International Maritime Organisation (IMO) by Resolution 179(79) of the Maritime Safety Committee, adopted on 10 December 2004, which amended the format of the document of compliance and safety management certificate with effect from 1 July 2006. (2) Article 2(1) of Regulation (EC) No 336/2006 defines the ISM Code as that set out in Annex I to the said Regulation, in its up-to-date version. (3) In the interests of clarity and legibility, the relevant forms should also be updated in Annex II of Regulation (EC) No 336/2006. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Safe Seas and Prevention of Pollution from Ships, HAS ADOPTED THIS REGULATION: Article 1 Section 5 in Part B of Annex II to Regulation (EC) No 336/2006 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2008. For the Commission Antonio TAJANI Vice-President (1) OJ L 64, 4.3.2006, p. 1. ANNEX 5. Form of Documents of Compliance and Safety Management Certificates When ships operate only in a Member State, Member Sates shall either use the forms attached to the ISM Code or the Document of Compliance, the Safety Management Certificate, the Interim Document of Compliance and the Interim Safety Management Certificate drawn up in the form set out below. In the event of a derogation under Article 7(1) and, if applicable, Article 7(2), the certificate issued shall be different from the one referred to above and clearly indicate that a derogation in accordance with Article 7(1) and, if applicable, Article 7(2) of this Regulation, has been granted and shall include the applicable operational limitations. DOCUMENT OF COMPLIANCE (Official seal)/(State) Certificate No Issued under the provisions of [the INTERNATIONAL CONVENTION FOR THE SAFETY OF LIFE AT SEA, 1974, as amended and] (1) of Regulation (EC) No 336/2006 on the implementation of the ISM Code within the Community Under the authority of the Government of ¦ (Name of the State) by ¦ (person or organisation authorised) Name and address of the Company ¦ (see paragraph 1.1.2 of Part A of Annex I to Regulation (EC) No 336/2006) THIS IS TO CERTIFY THAT the safety management system of the Company has been audited and that it complies with the requirements of the International Management Code for the Safe Operation of Ships and for Pollution Prevention (ISM Code) for the types of ships listed below (delete as appropriate): Passenger ship Passenger high-speed craft Cargo high-speed craft Bulk carrier Oil tanker Chemical tanker Gas carrier Mobile offshore drilling unit Other cargo ship Ro-ro passenger ship (ro-ro ferry) This Document of Compliance is valid until ¦, subject to periodical verification. Completion date of the verification on which this certificate is based ¦ (dd/mm/yyyy) Issued at ¦ (place of issue of the document) Date of issue ¦ ¦ (Signature of the duly authorised official issuing the document) (Seal or stamp of issuing authority, as appropriate) Certificate No ENDORSEMENT FOR ANNUAL VERIFICATION THIS IS TO CERTIFY THAT, at the periodical verification in accordance with [Regulation IX/6.1 of the Convention and paragraph 13.4 of the ISM Code and] (2) Article 6 of Regulation (EC) No 336/2006 on the implementation of the ISM Code within the Community, the safety management system was found to comply with the requirements of the ISM Code. FIRST ANNUAL VERIFICATION Signed: ¦ (Signature of authorised official) Place: ¦ Date: ¦ SECOND ANNUAL VERIFICATION Signed: ¦ (Signature of authorised official) Place: ¦ Date: ¦ THIRD ANNUAL VERIFICATION Signed: ¦ (Signature of authorised official) Place: ¦ Date: ¦ FOURTH ANNUAL VERIFICATION Signed: ¦ (Signature of authorised official) Place: ¦ Date: ¦ SAFETY MANAGEMENT CERTIFICATE (Official seal)/(State) Certificate No Issued under the provisions of [the INTERNATIONAL CONVENTION FOR THE SAFETY OF LIFE AT SEA, 1974, as amended] and (3) of Regulation (EC) No 336/2006 on the implementation of the ISM Code within the Community Under the authority of the Government of ¦ (name of the State) by ¦ (person or organisation authorised) Name of ship: ¦ Distinctive number or letters: ¦ Port of registry: ¦ Type of ship (4): ¦ Gross tonnage: ¦ IMO Number: ¦ Name and address of company: ¦ (see paragraph 1.1.2 of Part A of Annex I to Regulation (EC) No 336/2006) THIS IS TO CERTIFY THAT the safety management system of the ship has been audited and that it complies with the requirements of the International Management Code for the Safe Operation of Ships and for Pollution Prevention (ISM Code), following verification that the Document of Compliance for the Company is applicable to this type of ship. This Safety Management Certificate is valid until ¦, subject to periodical verification and the Document of Compliance remaining valid. Completion date of the verification on which this certificate is based ¦ (dd/mm/yyyy) Issued at ¦ (place of issue of the document) Date of issue ¦ ¦ (Signature of the duly authorised official issuing the certificate) (Seal or stamp of issuing authority, as appropriate) Certificate No ENDORSEMENT FOR INTERMEDIATE VERIFICATION AND ADDITIONAL VERIFICATION (IF REQUIRED) THIS IS TO CERTIFY THAT, at the periodical verification in accordance with [Regulation IX/6.1 of the Convention and paragraph 13.8 of the ISM Code and] (5) Article 6 of Regulation (EC) No 336/2006 on the implementation of the ISM Code within the Community, the safety management system was found to comply with the requirements of the ISM Code. INTERMEDIATE VERIFICATION (to be completed between the second and third anniversary date) Signed: ¦ (Signature of authorised official) Place: ¦ Date: ¦ ADDITIONAL VERIFICATION (6) Signed: ¦ (Signature of authorised official) Place: ¦ Date: ¦ ADDITIONAL VERIFICATION (6) Signed: ¦ (Signature of authorised official) Place: ¦ Date: ¦ ADDITIONAL VERIFICATION (6) Signed: ¦ (Signature of authorised official) Place: ¦ Date: ¦ INTERIM DOCUMENT OF COMPLIANCE (Official seal)/(State) Certificate No Issued under the provisions of [the INTERNATIONAL CONVENTION FOR THE SAFETY OF LIFE AT SEA, 1974, as amended and] (7) of Regulation (EC) No 336/2006 on the implementation of the ISM Code within the Community Under the authority of the Government of ¦ (name of the State) by ¦ (person or organisation authorised) Name and address of the Company ¦ (see paragraph 1.1.2 of Part A of Annex I to Regulation (EC) No 336/2006) THIS IS TO CERTIFY THAT the safety management system of the Company has been recognised as meeting the objectives of paragraph 1.2.3 of Part A of Annex I to Regulation (EC) No 336/2006 for the type(s) of ships listed below (delete as appropriate): Passenger ship Passenger high-speed craft Cargo high-speed craft Bulk carrier Oil tanker Chemical tanker Gas carrier Mobile offshore drilling unit Other cargo ship Ro-ro passenger ship (ro-ro ferry) This Interim Document of Compliance is valid until ¦ Issued at: ¦ (place of issue of the document) Date of issue: ¦ (Signature of the duly authorised official issuing the document) (Seal or stamp of issuing authority, as appropriate) INTERIM SAFETY MANAGEMENT CERTIFICATE (Official seal)/(State) Certificate No Issued under the provisions of [the INTERNATIONAL CONVENTION FOR THE SAFETY OF LIFE AT SEA, 1974, as amended and] (8) of Regulation (EC) No 336/2006 on the implementation of the ISM Code within the Community Under the authority of the Government of ¦ (name of the State) by ¦ (person or organisation authorised) Name of ship: ¦ Distinctive number or letters: ¦ Port of registry: ¦ Type of ship (9): ¦ Gross tonnage: ¦ IMO Number: ¦ Name and address of Company: ¦ (see paragraph 1.1.2 of Part A of Annex I to Regulation (EC) No 336/2006) THIS IS TO CERTIFY THAT the requirements of paragraph 14.4 of Part A of Annex I to Regulation (EC) No 336/2006 have been met and that the Document of Compliance/Interim Document of Compliance (10) of the Company is relevant to this ship. This Interim Safety Management Certificate is valid until ¦ subject to the Document of Compliance/Interim Document of Compliance (10) remaining valid. Issued at: ¦ (place of issue of the document) Date of issue: ¦ (Signature of the duly authorised official issuing the certificate) (Seal or stamp of issuing authority, as appropriate) Certificate No The validity of this Interim Safety Management Certificate is extended to: Date of extension: ¦ (Signature of the duly authorised official extending the validity) (Seal or stamp of issuing authority, as appropriate) (1) May be deleted for ships engaged only on voyages within one Member State. (2) May be deleted for ships engaged only on voyages within one Member State. (3) May be deleted for ships engaged only on voyages within one Member State. (4) Insert the type of ship from among the following: passenger ship; passenger high-speed craft; cargo high-speed craft; bulk carrier; oil tanker; chemical tanker; gas carrier; mobile offshore drilling unit; other cargo ship; ro-ro passenger ferry. (5) May be deleted for ships engaged only on voyages within one Member State. (6) If applicable. Reference is made to paragraph 13.8 of the ISM Code and paragraph 3.4.1 of the Guidelines on Implementation of the International Safety Management (ISM) Code by Administrations (Resolution A.913(22)). (7) May be deleted for ships engaged only on voyages within one Member State. (8) May be deleted for ships engaged only on voyages within one Member State. (9) Insert the type of ship from among the following: passenger ship; passenger high-speed craft; cargo high-speed craft; bulk carrier; oil tanker; chemical tanker; gas carrier; mobile offshore drilling unit; other cargo ship; ro-ro passenger ferry. (10) Delete as appropriate.